ORDER
The Honorable Karla J. Grady, the Administrative/Presiding Judge-Elect of the Hamilton County Municipal Court, having requested on April 12, 2001, that the Chief Justice exercise the authority granted him by Rule 14 of the Rules of Superintendence for the Courts of Ohio to suspend Hamilton County Municipal Court Administrative Rule 11 (standard bond schedule) and,
The Chief Justice having determined that in order to ensure the orderly and efficient administration of justice during a time of civil disorder in Hamilton County, the suspension of Hamilton County Municipal Court Administrative Rule 11 is appropriate,
*1495IT IS HEREBY ORDERED that Hamilton County Municipal Court Administrative Rule 11 is suspended until further order of the Chief Justice.